United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, PROCESSING &
)
DISTRIBUTION CENTER, Capitol Heights, MD, )
Employer
)
__________________________________________ )
R.W., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0133
Issued: April 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 23, 2018 appellant filed a timely appeal from a September 28, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 28, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to the accepted June 12, 2018 employment incident.
FACTUAL HISTORY
On August 14, 2018 appellant, then a 67-year-old general expeditor, filed a traumatic
injury claim (Form CA-1) alleging that he injured his right thumb on June 12, 2018 when an allpurpose container shelf came down on his thumb while in the performance of duty. He resumed
his full-time regular duties on June 13, 2018.
A June 12, 2018 return to work/school note from a hospital indicated that appellant was
seen in the emergency department that day and that he would be able to return to work in three
days. The note was signed by Tanya R. Pallia, a physician assistant.
In an August 29, 2018 development letter, OWCP informed appellant that the evidence
submitted was insufficient to establish his claim. It advised him to submit a narrative report from
a physician, including diagnoses and a rationalized medical opinion on causal relationship. OWCP
also requested additional information regarding the alleged June 12, 2018 employment incident,
as well as similar disability or symptoms before the injury. It afforded appellant 30 days to submit
the requested evidence. No additional evidence was received.
By decision dated September 28, 2018, OWCP denied appellant’s claim finding that he
had not submitted medical evidence containing a diagnosis in connection with the accepted
June 12, 2018 employment incident. Therefore, appellant had not met the requirements to
establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
3

Supra note 1.

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

2

To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.7 Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.8 The second component is whether the employment incident caused a personal
injury.9
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.10 Causal relationship is a medical issue, and
the medical evidence required to establish causal relationship is rationalized medical evidence.11
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.12 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted June 12, 2018 employment incident.
In support of his claim appellant submitted a June 12, 2018 return to work/school note
completed by a physician assistant at a hospital. This note does not constitute competent medical
evidence because physician assistants are not considered “physician[s]” as defined under FECA.14
As such, this note is insufficient to meet appellant’s burden of proof to establish his claim.

7

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10
J.L., Docket No. 18-0698 (issued November 5, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
465 (2005).
11

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

13

T.H., Docket No. 18-1736 (issued March 13, 2019); Dennis M. Mascarenas, 49 ECAB 215 (1997).

14

See M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket No. 16-1805 (issued February 23,
2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law).

3

In its August 29, 2018 development letter, OWCP advised appellant of the type of factual
and medical evidence necessary to establish his claim and afforded him 30 days to submit the
requested evidence. However, appellant did not submit additional evidence in support of his claim.
The Board finds that, because the evidence of record at the time of OWCP’s September 28,
2018 decision was devoid of medical evidence containing a specific diagnosis in connection with
the accepted June 12, 2018 employment incident, appellant has not met his burden of proof to
establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted June 12, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 28, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 16, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

